Title: From Thomas Jefferson to Samuel Osgood, 5 January 1787
From: Jefferson, Thomas
To: Osgood, Samuel



Dear Sir
Paris Jan. 5. 1787.

I am desired to forward to you the inclosed queries, and to ask the favor of you to give such an answer to them as may not give you too much trouble. Those which stand foremost on the paper can be addressed only to your complaisance; but the last may  possibly be interesting to your department, and to the United states: I mean those which suggest the possibility of borrowing money in Europe, the principal of which shall be ultimately paiable in land, and in the mean time a good interest. You know best whether the suggestion can be turned to any profit, and whether it will be worth while to introduce any proposition to Congress thereon. Among the possible shapes into which a matter of this kind may be formed, the following is one. Let us suppose the public lands to be worth a dollar, hard money, the acre. If we should ask of a monied man the loan of 100 dollars, paiable with 100 acres of land at the end of 10. years, and in the mean time an interest of 5. per cent, this would be more disadvantageous to the lender than a common loan paiable ultimately in cash. But if we should say we will deliver you the 100 acres of land immediately, which is in fact an immediate paiment of the principal, and will nevertheless pay your interest of 5. per cent for 10. years, this offers a superior advantage, and might tempt money holders. But what should we in fact receive in this way for our lands? 37 ¼ dollars being left in Europe on an interest of 5. per cent would pay annually the interest of the 100 for 10, years. There would remain then only 62¾ dollars for the 100 acres of land, that is to say about two thirds of it’s price. Congress can best determine whether any circumstances in our situation should induce us to get rid of any of our debts in that way. I beg you to understand that I have named rates of interest, term of paiment and price of land merely to state the case, and without the least knowlege that a loan could be obtained on these terms. It remains to inform you from whom this suggestion comes. The person from whom I receive them is a Monsr. Claviere, connected with the monied men of Amsterdam. He is, on behalf of a company there, actually treating with the Comptroller general here for the purchase of our debt to this country at a considerable discount. Whether he has in idea any thing like a loan to us on terms such as I have above spoken of I know not; nor do I know that he is authorised to make the suggestion he has made. If the thing should be deemed worthy the attention of Congress, they can only consider it as a possibility and take measures to avail themselves of it if the possibility turns out in their favor, and not to be disappointed if it does not. Claviere’s proposition not being formal enough for me to make an official communication of it, you will make what use of it you see best. I am with very sincere esteem & attachment, Dear Sir, your most obedient & most humble servant,

Th: Jefferson

 